Exhibit NEWS FOR RELEASE: March 27, 2009 Charter Communications Commences Previously Announced Pre-Arranged Financial Restructuring Company’s debt expected to be reduced by approximately $8 billion; includes $3 billion refinancing and new equity capital Operations to continue as usual under Pre-Arranged Plan Trade creditors to be paid in full under Pre-Arranged Plan St. Louis, MO – Charter Communications, Inc. (NASDAQ: CHTR) and its subsidiaries (“Charter” or the “Company”) today commenced the next phase of its previously announced financial restructuring, which is expected to reduce the Company’s debt by approximately
